Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 amended
Claims 2-3 and 5 canceled
Claim 12 withdrawn
Claims 1, 4 and 6-11 pending 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The applicant amended claim 1 to include “wherein an angular velocity in the central axis-side region is lower than an angular velocity in the outer periphery-side region”. 
However, the specification as originally filed state in paragraph [0093];
“If necessary, with reference to the supply of the mixed gas from the base nozzle 33, in a central axis-side region where the angular velocity is low and an amount of the plasma processing tends to be large, the flow rate of the oxygen may be reduced such that the modification power becomes weaker than that of the mixed gas supplied from the base nozzle 33. In an outer periphery-side region in which the angular velocity is high and an amount of the plasma processing tends to be insufficient, the flow rate of the oxygen may be increased such that the modification power becomes stronger than that of the mixed gas supplied from the base nozzle 33.”

Therefore, the specification does not compare or disclose a difference in the “angular velocity” between “central axis side region” and the “outer periphery side region”, as claimed.

Claims 1, 4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having an “angular velocity” for both of “central axis side region” and the “outer periphery side region”, does not reasonably provide enablement for having a variation “angular velocity” between “central axis side region” and the “outer periphery side region”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

For an approximate representation, the examiner point out the principal understanding of the 112 (a) enablement issue at hand, in the following paragraphs:

The applicant amended claim 1, stating that “wherein an angular velocity in the central axis side region is lower than an angular velocity in the outer periphery side region”.
However, it is known in the art that an angular velocity t, where “” is the change in angular rotation, and where “t” is change in time. 

    PNG
    media_image1.png
    592
    685
    media_image1.png
    Greyscale

Therefore, when considering the central point of the circle above is similar to the claimed “central axis side region” and the borderline of the above circle is similar to the claimed “outer periphery side region”; for any rotating object the central point and the borderline would have exactly the same angular velocity. Therefore, it is unclear how the applicant is considering “central axis side region” to have a different angular velocity when compared to the “outer periphery side region”.

The nature of the invention involves application of modifying process of the film oxide wherein an “angular velocity in the central axis-side region is lower than an angular velocity in the outer periphery-side region”.  The state of the prior art is silent to having “an angular velocity of the “central axis side region” lower than an angular velocity of the “outer periphery side region” capable of being utilized in such a manner and while the skill of one ordinary in the art is relatively high, the claims required a mathematical calculation of the angular velocity for two different regions within the same processing chamber which is a highly exact science with little predictability.  Additionally, while the specification clearly describes with sufficient specificity the application of a low angular velocity of the “central axis side region”, and a high angular velocity of the “outer periphery side region”, the specification fails to include any working examples or direction as to how those regions within the same chamber having different “angular velocity” from each-others, that would result in the proper modification process without undue experimentation.  This undue experimentation would encompass determining the “an angular velocity of the “central axis side region” being lower than an angular velocity of the “outer periphery side region” as required by the present claims.  See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Response to Arguments
Applicant’s arguments, filed 05/17/2022, with respect to the rejection(s) of claim(s) 1, 4, 6-11 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 112(a) new matter rejection, and 112(a) scope of enablement rejection.

In light of the claim amendment, the applicant arguments are moot. However, 112(a) claim rejection based on new limitation, a new matter rejection and scope of enablement rejection are applied.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.
		
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718